—Yesawich Jr., J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of possessing contraband in violation of a prison disciplinary rule after a correction officer conducting a routine cell check observed him remove six pills of a controlled substance from his rectal area and conceal them inside tissue paper. Thereafter, petitioner commenced this CPLR article 78 proceeding challenging the determination and the matter was transferred to this Court.
We confirm. Initially, we reject petitioner’s contention that the misbehavior report was defective in that it listed petitioner’s incorrect cell location and was not endorsed by the correction officer who witnessed the incident. Inasmuch as the report contained several references to petitioner’s correct cell number and was signed by the correction officer who confiscated the pills, petitioner has failed to demonstrate prejudice as a result of any technical defects in the report (see, Matter of Alston v Great Meadow Correctional Facility, 252 AD2d 697; Matter of Rodriguez v Coombe, 238 AD2d 691). Moreover, we do not view the pharmacist aide’s failure to sign the “Request for Test of Suspected Contraband” form as a break in the chain of custody in light of the testimony establishing that she identified the pills while they were still in the custody of the last correction officer named on the form (see, Matter of Roman v Selsky, 253 AD2d 975).
Finally, to the extent that petitioner raises a substantial evidence issue, the detailed misbehavior report and testimony presented at the hearing, including petitioner’s admission that he possessed the pills without a prescription, provide substantial evidence of petitioner’s guilt (see, Matter of Rodriguez v Goord, 251 AD2d 737; Matter of Lugo v Coughlin, 224 AD2d 896).
The remaining arguments raised by petitioner have been examined and found to be without merit.
*612Cardona, P. J., Mikoll, Crew III and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.